DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.
 
Response to Amendment
The Amendment filed 12/1/2021 has been entered. Claims 1-18 remain pending in the application.


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Shim et al. (US Patent Application Publication 2017/0205923), referred to as Shim herein [previously cited].
Holland (US Patent Application Publication 2013/0205239), referred to as Holland herein [previously cited].
Shiplacoff et al. (US Patent Application Publication 2010/0095240), referred to as Shiplacoff herein [previously cited].
Karmanenko et al. (US Patent Application Publication 2014/0310643), referred to as Karmanenko herein [previously cited].
Graf et al. (US Patent Application Publication 2016/0034597), referred to as Graf herein [previously cited 11/9/2021].

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Graf.


Regarding claim 1, Shim discloses a screen display device, comprising: a curved screen, arranged on an obverse side, a lateral side and a reverse side of the screen display device and having a continuous curved surface; a display sub-system, provided with viewports of a plurality of display devices, wherein 
and a display control processor that allocates, to each of different application scenarios, a target display device corresponding to the application scenario, and processes interface contents of the application scenario and displays the processed interface contents of the application scenario in a viewport of the target display device to enable the interface contents of the application scenario to be displayed in a display area corresponding to the viewport (Shim, Figs. 18A-18D with ¶0312-¶0321 – application scenario includes image dragged to be displayed on the reverse screen. As a result, the application scenario corresponding to the selected image is displayed in the corresponding viewport, in this case, the front or reverse screen. See also at least Fig. 19A with ¶0322-¶0324, Fig. 19B with ¶0325-¶0328, and Fig. 19C with ¶0328-¶0331. ¶0149 – processor executing instructions stored in memory controlling displays),
wherein at least one of the obverse side, the lateral side, or the reverse side of the screen display device 
However, Shim appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Graf discloses a touch screen display including multiple display regions (Graf, Fig. 2 with ¶0039), including
wherein at least one of the obverse side, the lateral side, or the reverse side of the screen display device is physically divided into two display areas, and the interface contents displayed in the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the viewports of Shim to include physically separate display areas capable of displaying different application scenario windows based on the teachings of Graf. The motivation for doing so would have been to enable users to more easily interact with multiple application programs, expanding the capabilities of the device and efficiency of the user while maintaining the flexibility of using the entire display space for a single application (Graf, ¶0093-¶0094).

Regarding claim 2, Shim as modified discloses the elements of claim 1, and further discloses wherein the display areas corresponding to the viewports do not overlap with each other, or partially overlap with each other (Shim, Figs. 18A-18D with ¶0312-¶0321 – application views are displayed in a  non-overlapping fashion. See also at least Fig. 19A with ¶0322-¶0324, Fig. 19B with ¶0325-¶0328, and Fig. 19C with ¶0328-¶0331).

Regarding claim 3, Shim as modified discloses the elements of claim 1 above, and further discloses wherein the plurality of display devices correspond to the viewports for displaying different types of windows; and the different application scenarios correspond to different types of windows (Shim, Figs. 18A-18D with ¶0312-¶0321 – application scenario includes image dragged to be displayed on the reverse screen. As a result, the application scenario corresponding to the selected image is 

Regarding claim 4, Shim as modified discloses a method for controlling screen display, applied to a screen display device comprising: a curved screen, arranged on an obverse side, a lateral side and a reverse side of the screen display device and having a continuous curved surface; a display sub-system, provided with viewports of a plurality of display devices, wherein the plurality of display devices are independent from each other and the viewport of each display device corresponds to a different respective display area of the curved screen (Shim, Fig. 2A with ¶0091-¶0098 – continuous curved touch displays with independent front, back, and side displays. ¶0100 – control of visual information delivered to the displays);
and a display control processor that allocates, to each of different application scenarios, a target display device corresponding to the application scenario, and processes interface contents of the application scenario and displays the processed interface contents of the application scenario in a viewport of the target display device to enable the interface contents of the application scenario to be displayed in a display area corresponding to the viewport, the method comprising (Shim, Figs. 18A-18D with ¶0312-¶0321 – application scenario includes image dragged to be displayed on the reverse screen. As a result, the application scenario corresponding to the selected image is displayed in the 
determining an application scenario of interface contents to be displayed and allocating a corresponding target display device to the application scenario; processing the interface contents of the application scenario to enable the processed interface contents of the application scenario to be displayed in a viewport of the target display device; and displaying the processed interface contents of the application scenario in a display area corresponding to the viewport (Shim, Figs. 18A-18D with ¶0312-¶0321 – application scenario includes image dragged to be displayed on the reverse screen. As a result, the application scenario corresponding to the selected image is displayed in the corresponding viewport, in this case, the front or reverse screen. See also at least Fig. 19A with ¶0322-¶0324, Fig. 19B with ¶0325-¶0328, and Fig. 19C with ¶0328-¶0331. Additionally, Fig. 22A with ¶0339 – content is processed according to user input for display orientation. See also Fig. 24 with ¶0393 – encoding/decoding media files),
wherein at least one of the obverse side, the lateral side, or the reverse side of the screen display device 
However, Shim appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Graf discloses a touch screen display including multiple display regions (Graf, Fig. 2 with ¶0039), including
wherein at least one of the obverse side, the lateral side, or the reverse side of the screen display device is physically divided into two display areas, and the interface contents displayed in the respective display areas are of different application scenarios (Graf, Figs. 2 and 5 with ¶0039-¶0041 and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the viewports of Shim to include physically separate display areas capable of displaying different application scenario windows based on the teachings of Graf. The motivation for doing so would have been to enable users to more easily interact with multiple application programs, expanding the capabilities of the device and efficiency of the user while maintaining the flexibility of using the entire display space for a single application (Graf, ¶0093-¶0094).

Regarding claim 5, Shim as modified discloses the elements of claim 4 above, and further discloses wherein allocating the corresponding target display device to the application scenario comprises: allocating, to the application scenario, the target display device corresponding to a type of window that corresponds to the application scenario (Shim, Figs. 18A-18D with ¶0312-¶0321 – application scenario includes image dragged to be displayed on the reverse screen. As a result, the application scenario corresponding to the selected image is displayed in the corresponding viewport, in this case, the front or reverse screen. See also at least Fig. 19A with ¶0322-¶0324, Fig. 19B with ¶0325-¶0328, and Fig. 19C with ¶0328-¶0331. Graf, Figs. 2 and 5 with ¶0039-¶0041 and ¶0056-¶0058 –application windows for separate applications segmented into two physical displays across the display surface).

Regarding claim 6, Shim as modified discloses the elements of claim 4 above, and further discloses wherein processing the interface contents of the application scenario to enable the processed interface contents of the application scenario to be displayed in the viewport of the target display device comprises: determining a display size of the interface contents of the application scenario and a display position of the interface contents according to the viewport of the target display device; and processing the interface contents of the application scenario according to the display size and the display position (Shim, Figs. 18A-18D with ¶0312-¶0321 – application scenario includes thumbnail sized image dragged to be displayed larger on the front or reverse screen. As a result, the application scenario corresponding to the selected image is displayed in the corresponding viewport, in this case, the front or reverse screen. Additionally, ¶0315 – currently photographed image is shown on the first display. As additional photographs are taken, the currently photographed image becomes a previously photographed image, which is displayed in thumbnail size along the edge displays).

Regarding claim 7, Shim as modified discloses the elements of claim 4 above, and further discloses wherein displaying the processed interface contents of the application scenario in the display area corresponding to the viewport comprises: when the target display device has more than one viewport, displaying, with or without an overlap in one or more display areas corresponding to the more than one viewport, the interface contents of the application scenario displayed in the more than one viewport of the target display device (Shim, Figs. 18A-18D with ¶0312-¶0321 – application scenario includes image dragged to be displayed on the reverse screen. As a result, the application scenario corresponding to the selected image is displayed in the corresponding viewport, in this case, the front or reverse screen. See also at least Fig. 19A with ¶0322-¶0324, Fig. 19B with ¶0325-¶0328, and Fig. 19C with ¶0328-¶0331).

Regarding claim 10, Shim as modified discloses a device for controlling screen display of a screen display device comprising a curved screen, arranged on an obverse side, a lateral side, and a reverse side of the screen display device and having a continuous curved surface, the device comprising: a processor; a memory configured to store instructions executable by the processor, wherein the processor is configured to (Shim, ¶0149 – processor executing instructions stored in memory controlling displays. Fig. 2A with ¶0091-¶0098 – continuous curved touch displays with independent front, back, and side displays. ¶0100 – control of visual information delivered to the displays):
determine an application scenario of interface contents to be displayed and allocate a corresponding target display device to the application scenario; process the interface contents of the application scenario to enable the processed interface contents of the application scenario to be displayed in a viewport of the target display device; and display the processed interface contents of the application scenario in a display area corresponding to the viewport (Shim, Figs. 18A-18D with ¶0312-¶0321 – application scenario includes image dragged to be displayed on the reverse screen. As a result, the application scenario corresponding to the selected image is displayed in the corresponding viewport, in this case, the front or reverse screen. See also at least Fig. 19A with ¶0322-¶0324, Fig. 19B with ¶0325-¶0328, and Fig. 19C with ¶0328-¶0331. Additionally, Fig. 22A with ¶0339 – content is processed according to user input for display orientation. See also Fig. 24 with ¶0393 – encoding/decoding media files),
wherein at least one of the obverse side, the lateral side, or the reverse side of the screen display device 

wherein at least one of the obverse side, the lateral side, or the reverse side of the screen display device is physically divided into two display areas, and the interface contents displayed in the respective display areas are of different application scenarios (Graf, Figs. 2 and 5 with ¶0039-¶0041 and ¶0056-¶0058 –application windows for separate applications segmented into two physical displays across the display surface. Element 280 depicts a physical separation between two touch panels aligned across the display surface and potentially coordinating with each other to create a single display (see Figs. 3-4 and 6-7)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the viewports of Shim to include physically separate display areas capable of displaying different application scenario windows based on the teachings of Graf. The motivation for doing so would have been to enable users to more easily interact with multiple application programs, expanding the capabilities of the device and efficiency of the user while maintaining the flexibility of using the entire display space for a single application (Graf, ¶0093-¶0094).


Regarding claim 11, Shim as modified discloses the elements of claim 10 above, and further discloses wherein to allocate the corresponding target display device to the application scenario, the processor is configured to: allocate, to the application scenario, the target display device corresponding to a type of window that corresponds to the application scenario (Shim, Figs. 18A-18D with ¶0312-¶0321 – application scenario includes image dragged to be displayed on the reverse screen. As a result, 

Regarding claim 12, Shim as modified discloses the elements of claim 10 above, and further discloses wherein to process the interface contents of the application scenario to enable the processed interface contents of the application scenario to be displayed in the viewport of the target display device, the processor is configured to: determine a display size of the interface contents of the application scenario and a display position of the interface contents according to the viewport of the target display device: and process the interface contents of the application scenario according to the display size and the display position (Shim, Figs. 18A-18D with ¶0312-¶0321 – application scenario includes thumbnail sized image dragged to be displayed larger on the front or reverse screen. As a result, the application scenario corresponding to the selected image is displayed in the corresponding viewport, in this case, the front or reverse screen. Additionally, ¶0315 – currently photographed image is shown on the first display. As additional photographs are taken, the currently photographed image becomes a previously photographed image, which is displayed in thumbnail size along the edge displays).

Regarding claim 13, Shim as modified discloses the elements of claim 10 above, and further discloses wherein in to display the processed interface contents of the application scenario in the display area corresponding to the viewport, the processor is configured to: when the target display device has more than one viewport, display, with or without an overlap in one or more display areas corresponding .

Claim(s) 8-9, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Graf in further view of Holland.

Regarding claim 8, Shim as modified discloses the elements of claim 7 above, and further discloses wherein displaying, with the overlap in the one or more display areas corresponding to the more than one viewport, the interface contents of the application scenario displayed in the more than one viewport of the target display device comprises: 
However, Shim as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Holland discloses managing displayed workspaces on a 
determining a priority according to which the more than one viewport of the target display device is displayed in the display areas; and displaying, hierarchically in a same display area from outside to inside in a descending order of the priority, the interface contents of the application scenario displayed in the more than one viewport of the target display device (Holland, Fig. 3 with ¶0020-¶0025 – window z-order determines display priority hierarchy for overlapping windows. Windows displayed farther from the desktop (outside) are higher z-order than windows displayed closer to the desktop (inside). ¶0005, ¶0029-¶0031 – higher z-order corresponds to higher priority. See also Fig. 10 with ¶0042 and ¶0058 – application windows).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the viewports of Shim as modified to include hierarchical display according to priority based on the teachings of Holland. The motivation for doing so would have been to enable users to see and access multiple interfaces in a limited display size environment while still enabling higher priority interfaces to be accessed more quickly than lower priority interfaces (Holland, ¶0005).

Regarding claim 9, Shim as modified discloses the elements of claim 8 above, and further discloses wherein the priority is determined according to one of a priority set by a user or sizes of the viewports, wherein the priority of a small-size viewport is greater than the priority of a large-size viewport (Holland, Fig. 3 with ¶0024-¶0025 – user selects smallest window 304 displayed at the lowest priority and causes the priority to be modified to the highest priority. In this case, the small-size viewport is at a greater priority than, for example, the large-size viewport 306).

Regarding claim 14, Shim as modified discloses the elements of claim 13 above, and further discloses wherein to display, with the overlap in the one or more display areas corresponding to the more than one viewport, the interface contents of the application scenario displayed in the more than one viewport of the target display device, the processor is configured to: 
However, Shim as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Holland discloses managing displayed workspaces on a smartphone including more than one display (Holland, Abstract, ¶0018, and Fig. 7 with ¶0037-¶0038) including,
determining a priority according to which the more than one viewport of the target display device is displayed in the display areas; and displaying, hierarchically in a same display area from outside to inside in a descending order of the priority, the interface contents of the application scenario displayed in the more than one viewport of the target display device (Holland, Fig. 3 with ¶0020-¶0025 – window z-order determines display priority hierarchy for overlapping windows. Windows displayed farther from the desktop (outside) are higher z-order than windows displayed closer to the desktop (inside). ¶0005, ¶0029-¶0031 – higher z-order corresponds to higher priority. See also Fig. 10 with ¶0042 and ¶0058 – application windows).


Regarding claim 15, Shim as modified discloses the elements of claim 14 above, and further discloses wherein the priority is determined according to a priority set by a user or sizes of the viewports, wherein the priority of a small-size viewport is greater than the priority of a large-size viewport (Holland, Fig. 3 with ¶0024-¶0025 – user selects smallest window 304 displayed at the lowest priority and causes the priority to be modified to the highest priority. In this case, the small-size viewport is at a greater priority than, for example, the large-size viewport 306).

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Graf in further view of Shiplacoff in further view of Karmanenko.

Regarding claim 16, Shim as modified discloses the elements of claim 1 above, and further discloses wherein the interface contents of different application scenarios comprise: 
applications installed on a terminal device (Shim, ¶0300 – running application. Fig. 10E with ¶0267 – home screen includes installed application icons. ¶0112 – short-cut icons for frequently executed applications),

and 
However, Shim as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Shiplacoff discloses managing application windows (Shiplacoff, Abstract with ¶0012)
including displaying a card flow information (Shiplacoff, Figs. 3-4 with ¶0078-¶0090 – application cards displayed in order of navigation flow. See also Figs. 6A-6E, 10B, 13A-13G with at least ¶0158-¶0160).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the windows of Shim as modified to include card flow information based on the teachings of Shiplacoff. The motivation for doing so would have been to enable users to more easily navigate between open applications in small display environments (Shiplacoff, ¶0005-¶0010).
However, Shim as modified appears not to expressly disclose a wallpaper. However, in the same field of endeavor, Karmanenko discloses a mobile device with multiple displays on device faces (Karmanenko, Abstract)
Including wallpaper (Karmanenko, at least Figs. 12, 15-25, 31-36 ¶0050-¶0051, ¶0058, ¶0107, ¶0109, ¶0111-¶0123). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the windows of Shim as modified to include 

Regarding claim 17, Shim as modified discloses the elements of claim 1 above, and further discloses wherein the interface contents of different application scenarios comprise: 
applications installed on a terminal device (Shim, ¶0300 – running application. Fig. 10E with ¶0267 – home screen includes installed application icons. ¶0112 – short-cut icons for frequently executed applications),
current state information of the terminal device (Shim, ¶0300 – running application. Fig. 10E with ¶0267 – homescreen includes current time and date for the electronic device. Fig. 19A-19C with ¶0322-¶0331 – display according to device state. ¶0113 – status bar. See also Fig. 17 with ¶0302-¶0308 – control display according to device state),
and 
However, Shim as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Shiplacoff discloses managing application windows (Shiplacoff, Abstract with ¶0012)
including displaying a card flow information (Shiplacoff, Figs. 3-4 with ¶0078-¶0090 – application cards displayed in order of navigation flow. See also Figs. 6A-6E, 10B, 13A-13G with at least ¶0158-¶0160).

However, Shim as modified appears not to expressly disclose a wallpaper. However, in the same field of endeavor, Karmanenko discloses a mobile device with multiple displays on device faces (Karmanenko, Abstract)
Including wallpaper (Karmanenko, at least Figs. 12, 15-25, 31-36 ¶0050-¶0051, ¶0058, ¶0107, ¶0109, ¶0111-¶0123). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the windows of Shim as modified to include wallpaper based on the teachings of Karmanenko. The motivation for doing so would have been to enable users to more effectively customize their interface (Karmanenko, ¶0253-¶0254) improving user satisfaction with the device and helping the user differentiate the device from others (Karmanenko, ¶0256).

Regarding claim 18, Shim as modified discloses the elements of claim 10 above, and further discloses wherein the interface contents of different application scenarios comprise: 
applications installed on a terminal device (Shim, ¶0300 – running application. Fig. 10E with ¶0267 – home screen includes installed application icons. ¶0112 – short-cut icons for frequently executed applications),

and 
However, Shim as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Shiplacoff discloses managing application windows (Shiplacoff, Abstract with ¶0012)
including displaying a card flow information (Shiplacoff, Figs. 3-4 with ¶0078-¶0090 – application cards displayed in order of navigation flow. See also Figs. 6A-6E, 10B, 13A-13G with at least ¶0158-¶0160).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the windows of Shim as modified to include card flow information based on the teachings of Shiplacoff. The motivation for doing so would have been to enable users to more easily navigate between open applications in small display environments (Shiplacoff, ¶0005-¶0010).
However, Shim as modified appears not to expressly disclose a wallpaper. However, in the same field of endeavor, Karmanenko discloses a mobile device with multiple displays on device faces (Karmanenko, Abstract)
Including wallpaper (Karmanenko, at least Figs. 12, 15-25, 31-36 ¶0050-¶0051, ¶0058, ¶0107, ¶0109, ¶0111-¶0123). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the windows of Shim as modified to include .


Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive.
Applicant argues that:
However, Graf fails to teach or suggest "wherein at least one of the obverse side, the lateral side, or the reverse side of the screen display device is physically divided into two display areas, and the interface contents displayed in respective display areas are of different application scenarios," as recited in claim 1 (emphasis added).

The Examiner cannot concur with the Applicant. Graf discloses "wherein at least one of the obverse side, the lateral side, or the reverse side of the screen display device is physically divided into two display areas, and the interface contents displayed in respective display areas are of different application scenarios," as cited above at Figs. 2 and 5 with ¶0039-¶0041 and ¶0056-¶0058.

The remainder of Applicant’s arguments with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.





	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175